654 S.E.2d 247 (2007)
C.A.I. GROUP, VII, Richard B. Williams, Louis P. Gonzalez, and Christopheer R. Howlett
v.
TOWN OF CHAPEL HILL.
No. 493P07.
Supreme Court of North Carolina.
November 8, 2007.
Thomas H. Stark, Seth A. Neyhart, Chapel Hill, for C.A.I. Group, et al.
Ralph D. Karpinos, Town Attorney, Chapel Hill, for Town of Chapel Hill.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 5th day of October 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."